FARR, J.
Epitomized Opinion
Published Only In Ohio Law Abstract
Original action in the Common pleas to recover damages wherein J. E. Weiler et al were plaintiffs, and Victor J. Schmitt was defendant. Schmitt executed an option contract on Jan. 13, 1922, which was to expire on Jan. 15, 1922. On Jan. 14, the optionees wrote a letter to Schmitt electing to take under the option, which letter was received by Schmitt on the 16th day of January, the 15th being Sunday. Some other facts were found by the jury in favor of plaintiffs, and the verdict being rendered for plaintiff, Schmitt prosecuted error contending among other things that the option was not exercised within the time prescribed. The Court of Appeals held:
When the time to elect and give notice falls on Sunday, an election on the following Monday is sufficient. (Authorities cited.) Judgment affirmed.